COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Cynthia Former

Appellate case number:    01-13-00445-CV

Trial court case number: 2013-14667

Trial court:              151st District Court of Harris County

      The Real Party in Interest’s Motion to Reconsider Motion to Disqualify Relator’s
Counsel J. Chris Juravich is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: July 3, 2013